Title: To Thomas Jefferson from James Hayes, 23 January 1781
From: Hayes, James
To: Jefferson, Thomas



Sir
Richmond Jany. 23d. 1781.

I am sorry to be troublesome, but must beg leave to inform your Excellency, that the Warrant you were pleased to favor me with this day, is by far inadequate to the expence of a Horse, Paper, and other Articles necessary to compleat the Printing Apparatus intended for the use of this State.

As it is not probable such another opportunity may happen a considerable time to come, I could wish to have such a stock of Paper on hand, as may enable me to carry on both the Public and Private Business of the state in an extensive, accurate, and expeditious manner.
I am, with respect, Your Excellency’s most Obt. Servant,

James Hayes

